Citation Nr: 0321496	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  96-22 587	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for Hepatitis C following Department of 
Veterans Affairs (VA) right knee surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1995 rating decision issued by the VA Seattle, 
Washington Regional Office (Seattle RO), which denied the 
claim as not well grounded.  Subsequently, the case was 
transferred to the St. Petersburg, Florida Regional Office 
(St. Petersburg RO).  In October 1996, the veteran testified 
at a personal hearing held at the St. Petersburg RO.  

In a November 1997, the Board remanded the issue to the RO to 
ascertain whether the veteran still desired a hearing before 
the Board.  In April 1998, the veteran testified at a Central 
Office (CO) hearing before the undersigned Veterans Law 
Judge.  Copies of the hearing transcripts are associated with 
the record.

In the November 1998 decision, the Board determined that the 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 for Hepatitis C following VA right knee surgery was 
not well grounded.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order entered in June 1998, the Court granted a Joint 
Motion for Remand and to Stay Further Proceedings (Joint 
Motion), vacated the November 1998 Board decision, and 
remanded the case to the Board for readjudication consistent 
with the Joint Motion.  In substance, the Joint Motion 
instructed VA to address the application of the continuity of 
symptomatology provision contained in 38 C.F.R. 
§  3.303 (2002).

In April 2000, the Board determined that the claim was well 
grounded and remanded the case to the RO for additional 
development.  Allin v. Brown, 10 Vet. App. 55, 57 (1997).  
The case now is before the Board for further appellate 
consideration.




REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991), it is, therefore, applicable law 
under the holding in Karnas.  38 U.S.C.A. § 5107 (West 2002).  

Following receipt of the veteran's case at the Board, but 
prior to the promulgation of a decision on the appeal, the 
Board sent the case to the Board's Evidence Development Unit 
(EDU), which undertook additional development of the issue on 
appeal under the authority then granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2) (2002)).  A VA medical opinion was received May 
2003.  In a May 2003 letter, the veteran was notified of such 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903 (2002)).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV) invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  The Federal Circuit Court 
further stated in this case that the Board was not allowed to 
consider additional evidence without remanding the case to 
the RO for initial consideration and/or without obtaining a 
waiver of AOJ, that is, RO, consideration from the appellant.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the RO level.  

Therefore, in accordance with the instructions given by the 
Federal Circuit Court in DAV, this case must be remanded to 
the RO for initial consideration of the information developed 
by the Board.  The Board also finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
Consequently, a remand is required to comply with the notice 
and duty to assist provisions contained in the VCAA.  The RO 
has neither provided the veteran with the regulations 
implementing the VCAA nor provided him with specific 
information concerning what additional information he needs 
to submit to establish entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for Hepatitis C following VA 
right knee surgery and what information VA will attempt to 
obtain as required by the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The RO must provide the 
appellant with such information, as required by law.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a)).  

The duty to assist includes obtaining additional treatment 
records when necessary for an adequate determination.  In 
compliance with the April 2000 remand, in a May 2000 letter, 
the RO asked the veteran to provide treatment and health care 
provider information and to sign authorizations for release 
of information.  A June 2000 VA Form 119, Report of Contact, 
reflects that the veteran indicated that he had no idea what 
records and which doctors VA needed information from and 
stated that all medical records had already been submitted.  
Since the Joint Motion instructed VA to address the 
application of the continuity of symptomatology provision 
contained in 38 C.F.R. § 3.303, another attempt will be made 
to obtain signed authorizations for any missing treatment 
records described in paragraph 1 on page 6 of the April 2000 
Board remand.  The Board reminds the veteran that the duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the notice and duty to assist 
provisions of the VCAA.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should ask the veteran to 
provide as much identifying information 
as possible as to dates and places of 
treatment following his right knee 
surgery and to sign and return the 
necessary authorization forms for 
obtaining such records.  The RO should 
attempt to obtain records from each 
health care provider he identifies and 
indicates may still have records 
available, if not already in the claims 
file.  In particular, the RO should 
obtain missing records from: the Texas 
Medical Center, the Danbury Hospital, the 
Yale Medical Center, the Broward General 
Hospital, the Hermann Hospital, the 
University of Miami School of Medicine, 
Dr. Leland Winston, Dr. Sanda Frye (in 
Tampa), Dr. Beard at Oakland Park, and 
the VA physician referred to at pages 4 
and 5 of the April 1998 Board hearing.  
The RO must attach copies of the 
pertinent pages of the April 1998 hearing 
transcript to its request.  If records 
are unavailable, please have the provider 
so indicate.   

2.  The RO must review the entire file 
and ensure for the issue remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 
(Duty to Assist, 66 Fed. Reg. 45,620 
(Aug. 29, 2001)) is fully complied with 
and satisfied.  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant, as set 
forth in the VCAA.

3.  After completion of the above, the RO 
should readjudicate the veteran's claim.  
In particular, the RO's review should 
address the application, if any, of the 
continuity of symptomatology provision 
contained in 38 C.F.R. § 3.303 (2002) to 
claims pursuant to the provisions of 
38 U.S.C.A. § 1151.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

4.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2002); see also Stegall v. West, 11 
Vet. App. 206 (1998).

The purposes of this remand are to comply with the Court's 
order and due process of law.  No action by the veteran is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination, if deemed necessary, may result in the denial of 
the claim.  38 C.F.R. § 3.655 (2002).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




